India congratulates Mr. Harri
Holkeri on his election as President of the first General
Assembly of this millennium. We are encouraged that
he intends to take the Millennium Declaration as the
mandate for the work of the Organization during his
presidency.
I take this opportunity to sincerely compliment
and to place on record our high appreciation of Foreign
Minister Mr. Theo-Ben Gurirab of Namibia for his
guidance of the General Assembly in the past year,
which included three special sessions and, of course,
meticulous preparations for and a successful
conclusion to the Millennium Summit.
I join India's voice to those of other delegations
in noting with appreciation the dedication with which
Secretary-General Kofi Annan has served the United
Nations at a critical point.
I am delighted on this occasion to warmly
welcome Tuvalu as the newest Member of the United
Nations.
Just 10 days ago, almost 150 heads of State and
Government assembled here for the Millennium
Summit. Their assembly in such large numbers was as
unique as was the occasion itself. The Millennium
Declaration that was then adopted encapsulates a
shared vision that the international community work
together in constructive cooperation to meet collective
challenges, within the framework of the United
Nations. It was in this spirit that my Prime Minister
spoke, as did many others, of the need for the United
Nations to truly reflect the world of the twenty-first
century, to make it an effective instrument to translate
17

our vision into reality. The United Nations is the house
that we all share. We must strengthen it and ensure that
it is equal to our collective expectations and our joint
aspirations.
Peace, collective security and development
inspire the spirit of the United Nations. We enter the
twenty-first century with extraordinary collective
intellectual and technical capabilities. These are our
global tools for overcoming the challenges before us.
Peace and security for all is not just possible but is well
within our grasp. Stability and development are the
essential building blocks for the maintenance of peace
and security. Threats to peace can and do arise from
different sources. It is not just weapons of mass
destruction or an arms race that endanger peace, but
also dehumanizing poverty and lack of development.
We must act as confident nation States committed
to collective action and international cooperation, for
these are our means to provide wider effects of peace
and progress. We must reaffirm the principle of respect
for State sovereignty and non-interference in internal
affairs of countries. Thus, self-evidently, we must
abjure unilateral action. Whenever circumstances
warrant action by the Security Council, that action
must be firmly rooted in Charter provisions.
The Brahimi Panel's report contains a number of
proposals. We recommend that the General Assembly
examine this important report carefully and take
appropriate decisions to strengthen this vital United
Nations function of peacekeeping.
We support the Middle East peace process and
find the trend encouraging.
The historic summit between the Republic of
Korea and the Democratic People's Republic of Korea,
too, augurs well for peace in the Korean peninsula.
Disarmament — global nuclear disarmament in
particular — is essential to engender a greater sense of
security among Member States. India has been and will
continue to be in the forefront of efforts towards global
nuclear disarmament and genuine non-proliferation.
We welcome the recommendation of the Secretary-
General in his report to the Millennium Summit to
convene an international conference on eliminating
nuclear danger. We urge commencement of
negotiations on a nuclear-weapons convention to bring
about a nuclear-weapon-free world. India remains
ready to participate in agreed and irreversible steps,
such as de-alerting of nuclear forces, thus lowering
nuclear danger, through accidental use or otherwise, as
well as a global agreement on no-first-use and on non-
use of nuclear weapons against non-nuclear-weapon
States.
The situation with regard to the entry into force
of the Comprehensive Nuclear-Test-Ban Treaty
(CTBT) and the lack of progress on a programme of
work at the Conference on Disarmament in Geneva
show the importance of building a consensus, both
within and amongst nations, on issues that affect
national and international security. We are conscious
that 155 countries are at present signatories of the
CTBT. We reiterate to them our continuing
commitment that India does not wish to stand in the
way of entry into force of the CTBT. India volunteered
to observe, and continues to observe, a moratorium on
further explosive nuclear testing. This meets the basic
obligations of the CTBT. India also remains ready to
engage in meaningful negotiations in the Conference
on Disarmament, including on a global treaty to ban
the future production of fissile material for weapons
purposes.
The illicit transfer, manufacture and circulation of
small arms, particularly by States to non-State actors
and to terrorist groups, and their intrinsic linkage with
terrorism and narco-trafficking are matters of very deep
concern to the world community. When they are
combined with religious fanaticism and military
adventurism, a threat is posed to the global civilized
norms to which we strive to adhere. The international
community can no longer afford to permit these
purveyors of death, outrage and destruction to continue
to inflict untold suffering upon innocents. We look
forward to a successful outcome of the United Nations
Conference on the Illicit Trade in Small Arms and
Light Weapons in All Its Aspects, to be held next year.
Terrorism is the global menace of our age. For
some, it tends to replace ideology and policy. India has
been the object of State-sponsored, cross-border
terrorism in its most inhuman manifestations for more
than a decade. Even as the international community
works together to curb, control and stamp out the illicit
trade in small arms and light weapons, we need to
continually focus our attention on the users of such
weapons — the terrorists. Terrorism is an assault on
human decency, a violation of the basic precepts of
democracy and the very antithesis of what the United
Nations represents and stands for. Because its principal
18

targets are the innocent, it is indeed the most flagrant
violation of basic human rights. It constitutes a crime
against humanity. It is also a threat to international
peace and security, especially when terrorists are
armed, financed and backed by Governments or their
agencies.
I urge all Members to work to strengthen the
international consensus and legal regimes against
terrorism. We have proposed the draft of a
comprehensive convention on international terrorism. I
urge all Members of the United Nations to give their
total support to this initiative.
Let me now dwell briefly on the instrument of our
choice to accomplish our global agenda: the United
Nations. There is but one United Nations; none
replicate it, nor can any replace it.
The membership of the United Nations has
increased manifold in the last half century, and today
stands at 189. Yet the Security Council continues to
have the same basic structure as in the colonized world
of 1945. The need for expansion of the membership of
the Security Council in both permanent and non-
permanent categories is self-evident. The impact of
actions of the Security Council is felt, with near total
exclusivity, by the developing countries. Yet they have
little influence in its decision-making. We have a
global consensus that the form taken by the Security
Council in the aftermath of the Second World War is
outmoded and that it must reflect the logic of an
enlarged membership. At the Millennium Summit more
than 150 States, at the highest level, endorsed the need
for a Council reformed in its representation. An
unrepresentative Security Council will lack the range
and depth of sensitivity, perceptiveness and
understanding of the realities that it will have to deal
with or the moral authority to take decisions. I reaffirm
India's willingness to take on the responsibilities of
permanent membership.
The General Assembly is the most important
organ of the United Nations. It is here that all States,
irrespective of considerations of strength, economy or
size, sit together as equals, embodying the democratic
principle of sovereign equality. There is a growing
feeling among Member States that the functioning and
role of the General Assembly has to be made more
effective. As the revolutions of the digital age reduce
distance to the click of a mouse, bringing us together
into a new global neighbourhood as never before in
history, and as forces of globalization inexorably lead
us to increasing interdependence, our canvas of
international cooperation and collective action has
rapidly expanded. It has also become vastly more
complex. The General Assembly has therefore to be
central in accepting this new responsibility, this new
challenge.
Even as we week to strengthen democratic
principles and practices in the United Nations, and
even as the spreading sweep of democracy casts aside
dictatorships and authoritarian regimes, we have
unfortunately witnessed some instances of regression
as well. Such acts move against the currents of our
times. The international community should oppose
these assaults on the spirit of our times and
uncompromisingly support and strengthen democratic
impulses, practices and norms. It should show its
solidarity with the people of such countries. The
Organization of African Unity and the Commonwealth
deserve our commendation for the steps they have
taken in this regard.
Developments in Fiji since 19 May this year have
caused us deep concern. We appreciate the action taken
by the Commonwealth after the overthrow of the
constitutionally elected democratic Government there.
We hope that Fiji will return immediately to the
constitutional base of 1997 and restore the rule by law
at the earliest opportunity by putting an end to racial
discrimination. This is in Fiji's own long-term interest.
We hope that the international community will exercise
its collective authority and influence to bring Fiji back
to the road of democracy and the rule of law.
It appears, sadly, that the world has forgotten
Afghanistan. The fratricidal conflict in that country
continues on account of the Taliban's pursuit of the
mirage of military success. It also continues because of
outside support, military and financial, to the Taliban.
This conflict and the Taliban's mediaeval obscurantist
ideologies continue to cause untold suffering to the
Afghan people. This adversely affects the peace and
security of the entire neighbourhood, from West to
Central Asia to South Asia. The negatives that emanate
from the Taliban-controlled areas of Afghanistan, in
the shape of terrorism, drug trafficking and the flow of
arms, cause justifiable concern all over the world. The
Taliban and their mentor must heed the world's
demands and abandon the path of conflict. We stand for
a comprehensive settlement in Afghanistan that
19

restores peace at the earliest and ensures the interests
and aspirations of all sections of that society.
We have consistently called upon the United
Nations to increase its development orientation and
engagement, which is a core responsibility. We
welcome and support the declaration of the Secretary-
General last week to the United Nations Development
Programme's ministerial meeting that deficit in
development will put in jeopardy all other goals of the
United Nations. To address the root causes of poverty
meaningfully, we need firm international commitments
to re-order and reshape international relations, in
consequence providing for equitable opportunities to
developing countries for resource earnings. Our call is
even more relevant in today's fast integrating world.
Developing countries and their people cannot
thrive on a diet of advice and goodwill alone. We
therefore hope that the forthcoming conference on
financing for development would endorse concrete
initiatives for mobilization of the required external
resources for development, whether from trade or
concessional flows, and treat this as a shared global
goal. In this context, it would be useful to establish the
difference that would be made if there was universal
adherence to the agreed official development
assistance(ODA) target of 0.7 per cent of Gross
National Product(GNP), within a specified time frame.
Nowhere is this more important than in the
continent of Africa. Africa's efforts need to be
adequately supported by the international community.
We believe that issues relating to the development of
African countries must remain at the forefront of the
work of the General Assembly.
The process of globalization, with revolutionary
leaps in communications and the great advance in
information technology and increased mobility of
capital, trade and technology, has produced new
potential for sustained economic growth. The benefits
of globalization have, however, not percolated to the
vast sections who live mired in poverty, without
shelter, in hunger and in deprivation. Globalization has
often been accompanied by enhanced poverty,
unemployment and consequent social disintegration.
This poses a major challenge. We have to determine an
inclusive concept of growth and development. We have
to strive for the uplifting of people in the largest sense,
and not simply in terms of sectoral advances. While
GDP growth rates and selective indicators may point to
growth in an economy, the elimination of poverty and
enhancement of the quality of life and creation of real
choices must be integral to the process of assessing the
success of development efforts.
In India, we have formulated development
strategies on the premise that economic and social
policies must subserve the primacy of the human being,
and in particular the poorest. Market forces and growth
alone are not the answer. Intervention to guarantee
social justice is crucial. Development based on uneven
rewards will not be supported by those who are not its
beneficiaries. It places great stress on the social fabric.
The fullest possible participation of the people in the
development process is the best guarantee for the
success of any growth strategy.
Many challenges lie ahead of us. Impediments to
sustained economic growth for developing countries
abound. Protectionist tendencies in developed
countries, a lack of political will to implement
commitments undertaken regarding development
finance and tardy alleviation of the debt burden of
developing countries aggravate the situation. Special
and differential treatment for developing countries
guaranteed under World Trade Organization (WTO)
provisions must be translated into operational reality.
Developed countries should not seek to restrict market
access to goods and services and free movement of
natural persons, especially at a time when developing
countries are being asked to open up their economies
and compete in the international economic domain.
Another challenge relates to reconciling the needs
of economic and industrial growth with the need for
preservation and protection of the environment. A safe
and healthy environment for our peoples is an
imperative. At the same time, all development cannot
be sacrificed at the absolutist altar of environmental
preservation. Sustainability of growth strategy and
environmental conservation cannot and should not
imply maintenance of poverty.
Developing countries have done commendable
work in the implementation of Agenda 21, in the
context of an exceptionally difficult global
environment. The promised resources from developed
countries have failed to materialize. The transfer of
technologies on preferential and concessional terms has
not been forthcoming. Indeed, impediments are placed
on technology transfer even on commercial terms. The
special session of the United Nations General
20

Assembly on the review and appraisal of the
implementation of Agenda 21 in 2002 should
concentrate on finding solutions in addressing such
unfulfilled commitments and providing reality and
operational content to the declaration that “eradication
of poverty is the over-riding priority of developing
countries”.
Children and issues relating to them are a priority.
We hope that the special session of the General
Assembly next year will concentrate on the
implementation of the Declaration of the World
Summit on Children.
Advancement of the democratic spirit and
overcoming challenges to it, growth with equity,
economic development with social justice and, as the
prize that we seek, the creation of a world where
injustice and deprivation give way to fulfilment and
welfare for all are among the goals that we should set
for ourselves at the dawn of this new century. The
challenge is nothing less than collective enlightened
global ownership.
The General Assembly once again faces a heavy
and challenging agenda on this long road before us. Let
us wish ourselves success in our endeavours.








